

	

		II

		109th CONGRESS

		1st Session

		S. 1912

		IN THE SENATE OF THE UNITED STATES

		

			October 24, 2005

			Mr. Lieberman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a global network for avian influenza

		  surveillance among wild birds nationally and internationally to combat the

		  growing threat of bird flu, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Global Network for Avian Influenza

			 Surveillance Act.

		2.FindingsCongress finds that—

			(1)the ongoing

			 panzootic of highly pathogenic avian influenza strain H5N1 in Asia and Eurasia

			 is a threat to global human health and the global poultry industry;

			(2)the HPAI virus is

			 capable of causing massive avian die-offs, and response can easily involve the

			 culling of tens of millions of domestic poultry or domestic waterfowl,

			 resulting in significant economic losses;

			(3)the fatality rate

			 due to infection in humans may be 30 to 50 percent or more;

			(4)recent outbreaks

			 in 2005 of H5N1 in waterfowl in western China, Kazakhstan, Russia, Romania, and

			 Turkey suggest that the virus may have entered the Central Asian Flyway and may

			 consequently spread throughout central and southern Asia, Europe, and Africa,

			 as well as spanning the Arctic to reach North America;

			(5)it has long been

			 known that wild birds are a reservoir host for avian influenza viruses

			 worldwide;

			(6)the 1918

			 pandemic, the most lethal of the 3 pandemics that killed over 40,000,000 people

			 worldwide, was caused by an influenza virus that initially jumped directly from

			 birds to humans and subsequently evolved an ability to transmit from

			 human-to-human;

			(7)this precedent

			 for an avian influenza virus to transmit directly from birds to humans, then

			 spread among humans, significantly raises the concern about the current H5N1

			 influenza strain;

			(8)increased

			 surveillance, including on migratory birds, is critical to controlling avian

			 influenza;

			(9)the capacity to

			 proactively detect the threats could result in significantly improved disease

			 prediction and prevention capabilities;

			(10)international

			 wildlife health surveillance does not clearly fall under the jurisdiction of

			 any Federal or international agency;

			(11)there is a

			 continued inability to share real-time data across the human, agricultural,

			 wildlife, and veterinary agencies on zoonotic threats;

			(12)while

			 surveillance at domestic poultry and domestic waterfowl production facilities

			 and farms is an immediate and on-going monitoring need and is being supported

			 through relevant agencies, surveillance in wild bird populations that may have

			 been exposed to the virus has now become a critical component to determine the

			 spread of the virus, implement control measures, and protect human, livestock,

			 and wildlife health;

			(13)monitoring and

			 surveillance of wild migratory and resident water birds are critically

			 important to identifying all strains of influenza viruses in wild birds as a

			 library of possible genotypes, determining their role in spread of the virus,

			 and anticipating where outbreaks may occur to enhance preparedness; and

			(14)improving

			 surveillance of wildlife health around the world would close significant

			 jurisdictional and scientific gaps in current global influenza

			 preparedness.

			3.Purpose

			The purpose of

			 this Act is to establish a Global Network for Avian Influenza

			 Surveillance—

				(1)to more rapidly

			 and efficiently detect, verify, and report on the presence of infectious

			 diseases, such as highly pathogenic avian influenza, in migratory birds and

			 resident waterfowl around the world;

				(2)to use

			 information on viral strains found during surveillance of wild birds to better

			 delineate any mutations in the virus that may be detectable within wild bird

			 populations;

				(3)to use

			 information on when and where HPAI and other pathogens of concern are

			 identified in migratory birds—

					(A)to better guide

			 preparedness in the United States and around the world; and

					(B)to carry out a

			 comprehensive migratory bird disease surveillance initiative that will provide

			 regions, countries, and specific locations with early warning information that

			 will help target resources toward enhancement of poultry biosecurity and

			 surveillance, heightened public health vigilance, and related areas;

					(4)to create an open

			 access database within which information on HPAI and other pathogens of

			 interest identified in migratory birds can be shared as close to real time as

			 possible;

				(5)to protect the

			 health and safety of United States citizens and officials traveling or living

			 abroad; and

				(6)to protect the

			 economic interests of the United States and its partners from threats to

			 health, agriculture, and natural resources.

				4.DefinitionsIn this Act:

			(1)Eligible

			 organizationThe term eligible organization means

			 a nongovernmental wildlife conservation organization chartered in the United

			 States with—

				(A)extensive global

			 wildlife health experience in tracking disease in wild birds, including

			 free-ranging, captive, and wild bird species;

				(B)proven ability in

			 identifying avian influenza in wild birds; and

				(C)accredited

			 zoological facilities in the United States.

				(2)GNAISThe

			 term GNAIS means the Global Network for Avian Influenza

			 Surveillance established under section 5(a).

			(3)GNAIS

			 partnersThe term GNAIS partners means the partners

			 of the GNAIS described in section 5(c).

			(4)HPAIThe

			 term HPAI means highly pathogenic avian influenza.

			(5)SecretaryThe

			 term Secretary means the Secretary of Health and Human Services,

			 acting—

				(A)through the

			 Influenza Branch of the Centers for Disease Control and Prevention; and

				(B)in partnership

			 with an eligible organization.

				5.Global Network

			 for Avian Influenza Surveillance

			(a)EstablishmentNot

			 later than 90 days after the date of enactment of this Act, the Secretary shall

			 offer to enter into a contract with 1 or more eligible organizations to

			 establish a Global Network for Avian Influenza Surveillance.

			(b)PartnersIn

			 administering the GNAIS, the Secretary and the eligible organization shall

			 collaborate with appropriate—

				(1)Federal and State

			 agency partners, including—

					(A)the Department of

			 Agriculture, acting through—

						(i)the

			 Agricultural Research Service; and

						(ii)the Animal and

			 Plant Health Inspection Service;

						(B)the Department of

			 the Interior, acting through—

						(i)the

			 United States Geological Survey; and

						(ii)the United

			 States Fish and Wildlife Service; and

						(C)various State

			 wildlife agencies in the United States;

					(2)multilateral

			 agency partners, including—

					(A)the Food and

			 Agriculture Organization;

					(B)the World Health

			 Organization;

					(C)the Office

			 International des Epizooties, the world animal health organization; and

					(D)the World

			 Conservation Union;

					(3)conservation

			 organizations with expertise in international and domestic bird monitoring and

			 surveillance;

				(4)accredited

			 colleges of veterinary medicine; and

				(5)other national

			 and international partners, as necessary.

				(c)International

			 surveillanceThe eligible organization, in coordination with the

			 Influenza Branch of the Centers for Disease Control and Prevention, shall

			 manage an international surveillance program under which Federal GNAIS partners

			 shall, and non-Federal GNAIS partners are encouraged to—

				(1)monitor and test

			 for the presence or arrival of avian influenza and other significant avian

			 pathogens at important bird areas around the world and in marketplaces with

			 intense trade in wild birds;

				(2)use trained

			 professionals to collect samples and other data and send samples to appropriate

			 diagnostic centers;

				(3)use the GNAIS, in

			 partnership with relevant agencies and organizations, for conducting—

					(A)disease

			 surveillance activities on migratory birds worldwide;

					(B)domestic and

			 international field investigations on migratory birds;

					(C)training and

			 capacity-building activities related to the relationships between human health,

			 domestic animal health, and wildlife health; and

					(D)research on

			 methods and approaches for detection and enhanced surveillance of HPAI and

			 other pathogens in migratory birds; and

					(4)send samples for

			 avian influenza testing to certified laboratories that—

					(A)meet

			 internationally established methods standards;

					(B)are located

			 at—

						(i)the

			 Influenza Branch of the Centers for Disease Control and Prevention;

						(ii)the Office

			 International des Epizooties, the world animal health organization;

						(iii)the Food and

			 Agriculture Organization;

						(iv)National

			 Veterinary Services Laboratories of the Department of Agriculture; or

						(v)the

			 Agricultural Research Service; and

						(C)report the

			 findings back to the eligible organization and GNAIS partners.

					(d)Network

				(1)PartnersFederal

			 GNAIS partners shall, and non-Federal GNAIS partners are encouraged to,

			 transmit information related to global distribution and characteristics of

			 avian influenza to the Secretary acting through the eligible

			 organization.

				(2)AdministrationThe

			 Secretary, acting through the eligible organization, shall—

					(A)use surveillance

			 reports and other formal and informal sources of information to identify and

			 investigate local disease outbreaks of avian influenza, in coordination with

			 GNAIS partners;

					(B)develop a

			 long-term baseline of regional data related to HPAI and pathogens in migratory

			 birds for analysis between and across sites to create a system to identify when

			 and where outbreaks might occur and paths of dispersal;

					(C)provide technical

			 assistance for disease prevention and control programs based on scientific

			 understanding of the relationships between wildlife health, domestic animal

			 health, and human health;

					(D)provide

			 analytical disease findings regularly to the Influenza Branch of the Centers

			 for Disease Control and Prevention and other Federal GNAIS partners to prevent

			 or combat human diseases;

					(E)conduct other

			 activities as are necessary to support the GNAIS network and GNAIS partners;

			 and

					(F)coordinate GNAIS

			 surveillance results at the headquarters of the eligible organization.

					(e)Database

				(1)In

			 generalThe Secretary, acting through the eligible organization,

			 shall manage, map, and make available on a database on the Internet all results

			 and information gathered under this Act.

				(2)RequirementsThe

			 database shall—

					(A)provide

			 geographic data on wild bird populations and the movements of the populations

			 and laboratory test results; and

					(B)be available for

			 viewing by any Federal agency, foreign country, multilateral institution,

			 organization, or individual.

					(f)TrainingThe

			 Secretary shall request accredited colleges of veterinary medicine and other

			 GNAIS partners to train members of the GNAIS network to—

				(1)monitor important

			 bird areas around the world; and

				(2)test for the

			 presence or arrival of avian influenza and other significant avian pathogens of

			 zoonotic concern.

				6.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $10,000,000 for each of

			 fiscal years 2006 through 2010.

		

